Exhibit 10.1

 

EXECUTION VERSION

﻿

January 17, 2020

Nikhil M. Varty
[ADDRESS WITHHELD FOR PRIVACY]

Dear Nik:

This Letter Agreement (this “Agreement”) will confirm our agreement regarding
your role as Executive Advisor and your subsequent separation from service with
ServiceMaster.  For purposes of this Agreement, “ServiceMaster” shall include
ServiceMaster Global Holdings Inc., and each of its subsidiaries.

We have agreed as follows:

1. Advisory Period and Separation.

a. Effective as of the close of business on January 21, 2020 (the “Transition
Date”), you will cease to serve as Chief Executive Officer and member of the
board of directors of ServiceMaster, and from all other officer and director
positions you may hold within ServiceMaster.  Beginning on the Transition Date
and ending on February 29, 2020 (the “Separation Date” and such period, the
“Advisory Period”), ServiceMaster hereby appoints you to serve in the role of
Executive Advisor.  During the Advisory Period, you will provide such services
as the Chief Executive Officer of ServiceMaster shall reasonably request,
including assisting with the transition of your duties to your successor.  At
all times on and after the Transition Date, you shall not act for, bind or
represent ServiceMaster for any purpose, except as may be reasonably requested
by the Interim Chief Executive Officer of ServiceMaster.  During the Advisory
Period, you will provide advisory services to ServiceMaster on an exclusive
basis at mutually agreeable times, and shall not provide services to any other
entity. Your separation from service as an employee of ServiceMaster will be
effective upon the close of business on the Separation Date, unless your
employment terminates earlier. In the event your employment is terminated by
ServiceMaster for “cause” (as defined in that certain employment agreement
between you and ServiceMaster dated July 26, 2017 (the “Employment Agreement”)
or by you for any reason prior to the Separation Date, this Agreement will be
null and void ab initio.

b. During the Advisory Period, subject to your execution without revocation of
the Release and Waiver of Claims contained in Section 2 of this Agreement, you
will remain a full-time employee of ServiceMaster for purposes of
ServiceMaster’s employment policies, plans and practices, in accordance with the
following:

(i)



You will continue to receive payment of your full annual base salary, as in
effect on the date of this Agreement, in accordance with ServiceMaster’s regular
payroll practices. You will be paid any accrued, unpaid wages through your
Separation Date (including any accrued, unused vacation time as reflected in
ServiceMaster’s HRIS system) on the first regularly scheduled pay date following
your Separation Date or within the time period required by applicable law.

(ii)



You will continue to receive benefits under the ServiceMaster Health and Welfare
Benefit Plan.  You will become eligible for continuation of coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) on the first day
following the last day of your employment.  You are solely responsible for the
payment of any premiums for COBRA coverage.



--------------------------------------------------------------------------------

 

(iii)



If you participate in the ServiceMaster Profit Sharing and Retirement Plan
(“PSRP”), your eligibility to participate will end on your Separation Date.  Any
Company match credited to your account will follow the PSRP’s vesting
schedules.  Any amounts to be paid, distributed, rolled over, or held under the
PSRP will be paid, distributed, rolled over, or held in accordance with the
terms of the PSRP and applicable rules and regulations.

(iv)



If you participate in the ServiceMaster Deferred Compensation Plan (“DCP”), your
eligibility to participate in the DCP will end on your Separation Date. Any
balance in your DCP account will be distributed or held in accordance with your
prior elections, subject to the terms of the DCP and applicable rules and
regulations.

(v)



If you participate in any ServiceMaster stock plans, including the ServiceMaster
Employee Stock Purchase Plan, the Amended and Restated ServiceMaster Global
Holdings, Inc. Stock Incentive Plan, as amended and restated as of October 25,
2012, the Amended and Restated ServiceMaster Global Holdings, Inc. 2014 Omnibus
Incentive Plan, as amended and restated as of April 27, 2015, and/or the
ServiceMaster Global Holdings, Inc. Employee Stock Purchase Plan, you will
continue to participate in such plans, and vest in any outstanding stock
options, restricted stock units or other equity awards held by you as of the
Transition Date, in accordance with the terms of such plans, through your
Separation Date.  Upon your Separation Date, you shall cease to become eligible
to be vested in, and shall forfeit any, then unvested awards under such plans,
in accordance with the terms and conditions of the applicable plans. This
Agreement does not change the terms of those plans.

c. Notwithstanding the terms and conditions of the ServiceMaster 2019 Annual
Incentive Plan (the “2019 Bonus Plan”), and subject to your execution, not
earlier than the Separation Date, without revocation of the Release of Claims
attached as Exhibit A hereto, you will continue to be eligible to earn an annual
bonus under such plan, in accordance with the terms and conditions (including
performance metric achievement) of the 2019 Bonus Plan, as if you had remained
employed as Chief Executive Officer of ServiceMaster through the date bonuses
(if any) become payable under such plan to the other executive officers of
ServiceMaster in respect of the 2019 fiscal year.  Any such bonus payout will be
paid to you when paid to such officers who participate in the 2019 Bonus Plan.

d. The compensation and benefits provided in this Section 1 above represents all
of the amounts you will be entitled to receive from ServiceMaster (including
under your Employment Agreement) and you will not be paid any other compensation
or benefits.  In addition to any other remedies which may be available at law,
ServiceMaster may suspend, cancel and/or seek the refund of any payments
contemplated by this Agreement upon any violation by you of any representation,
warranty or covenant set forth herein or in your Employment Agreement.

e. You further acknowledge and agree that you are and will, following the
Separation Date, continue to be subject to the covenants set forth in Section 7
of your Employment Agreement, and you will continue to be covered under the
provisions of Section 9 of your Employment Agreement, in accordance with the
terms thereof. 

2. Release of Claims and Covenant Not to Sue.    This Release of Claims is
entered into by you, Nikhil M. Varty, on behalf of yourself, your heirs,
executors, administrators, successors, assigns and anyone else who may sue on
your behalf (collectively, “you”) and ServiceMaster Global Holdings, Inc., on
behalf of itself, past and present subsidiaries, parent companies, affiliated
entities,



2

 

--------------------------------------------------------------------------------

 

predecessors, successors, assigns, and their respective past and present
officers, directors, employees, insurers and agents (collectively, “Company” or
“ServiceMaster”). 

a. Release:  In exchange for the consideration provided to you in this
Agreement, you hereby release and forever discharge ServiceMaster, its past and
present parent entities, subsidiaries, divisions, limited partnerships,
affiliated corporations, successors and assigns,  as well as their respective
past and present directors, managers, officers, partners, agents, employees,
insurers, attorneys, servants, and each of them, separately and collectively
(“Releasees”), from any and all known and unknown claims, charges, complaints,
liens, demands, causes of action, obligations, damages and liabilities, known or
unknown, suspected or unsuspected, whether or not mature or ripe (“Claims”),
that you ever had and now have against any of the Releasees, including, but not
limited to, Claims arising out of or in any way related to your employment with
or separation from ServiceMaster.  This includes, but is not limited to, Claims
based on statutes, torts, contracts and common law, Claims for discrimination,
wrongful discharge, harassment, retaliation, and unpaid wages, Claims arising
under Title VII of the Civil Rights Act of 1964, the Fair Labor Standards Act
(“FLSA”), Family Medical Leave Act (“FMLA”), the Americans with Disabilities
Act, the Age Discrimination in Employment Act, the Worker Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act, and
any applicable federal, state or local law or regulation governing the
employment relationship. You understand that this Agreement includes a release
of all known and unknown claims through the Effective Date. 

b. Limitation of Release:  Nothing in this Agreement will prohibit you from
filing a charge of discrimination with the National Labor Relations Board, the
Equal Employment Opportunity Commission (“EEOC”) or an equivalent state civil
rights agency.  Further, nothing in the Letter Agreement shall be construed to
waive (i) any right that is not subject to waiver by private agreement under
federal, state or local employment or other laws, such as claims for workers’
compensation or unemployment benefits, (ii) any claims related to the benefits
described in Section 1 of this Agreement or your rights to vested benefits under
any ServiceMaster plan, (iii) any claims related to your indemnification rights
or your rights to recover under any D&O policy, or (iv) any claims that may
arise after the Effective Date.

c. Covenant Not To Sue.  To the extent that any Claims covered by the scope of
the release herein are not subject to waiver by this Agreement under applicable
law (including, without limitation, any Claims arising under or related to FMLA,
FLSA, and any other local, state or federal statute governing employment and/or
the payment of wages and benefits), you hereby covenant and agree not to sue or
otherwise seek any remedy or other form of relief against any of the Releasees
relating to such Claims.

d. Representations: You represent that you (i) have been provided all benefits
due under the Family and Medical Leave Act and any applicable state or local
law; (ii) have received all wages due, including any overtime pay, bonus pay and
commissions; (iii) that you have received all meals and rest breaks to which you
were entitled under the Fair Labor Standards Act and any applicable state and
local law; and (iv) that you have not had any work-related accidents or injuries
that you have not previously reported in writing to ServiceMaster.

3. Confidential Information.  You acknowledge and agree that (a) you have not
used or disclosed any Confidential Information other than as necessary in the
ordinary course of performing your duties as a ServiceMaster employee for the
benefit of ServiceMaster, and (b) you will keep in confidence and trust all
Confidential Information known to you, and will not use or disclose such
Confidential Information without the prior written consent of ServiceMaster.  As
used in this Agreement, “Confidential Information” means (a) all trade secrets,
proprietary information, business techniques and processes, technical know-how
and other non-public information (including customer, supplier, marketing and
financial information) used by ServiceMaster in connection with its business
operations;



3

 

--------------------------------------------------------------------------------

 

(b) non-public business information obtained from customers, franchisees,
suppliers, contractors and other business partners; and (c) private personnel
information.  Nothing in this Agreement precludes you from (a) making any report
or disclosure to a government agency to the extent required or protected by
statute, regulation or other applicable law (including for the avoidance of
doubt under Rule 21F under the Securities Exchange Act of 1934); (b) cooperating
with any government investigation; or (c) testifying truthfully in any legal
proceedings to the extent compelled by a valid subpoena.

Pursuant to the Defend Trade Secrets Act, 18 USC §§ 1831-39, you are hereby
noticed as follows: An individual may not be held criminally or civilly liable
under any federal or state trade secret law for disclosure of a trade secret:
(a) made in confidence to a government official, either directly or indirectly,
or to an attorney, solely for the purpose of reporting or investigating a
suspected violation of law; and/or (b) in a complaint or other document filed in
a lawsuit or other proceeding, if such filing is made under seal. Additionally,
an individual suing an employer for retaliation based on the reporting of a
suspected violation of law may disclose a trade secret to his or her attorney
and use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and the individual does
not disclose the trade secret except pursuant to court order.

4. Code of Ethics and Business Conduct.  You previously have been provided or
have access through ServiceMaster intranet site to ServiceMaster Code of Ethics
and Business Conduct (the “Code”).  The discovery of any failure by you to abide
by the Code, whenever discovered, shall entitle ServiceMaster to exercise any
and all available legal remedies, including the suspension and recoupment of any
payments made or due under this Agreement and any other agreements between the
parties.

5. Return of ServiceMaster Property.  You agree to return to ServiceMaster all
ServiceMaster property, equipment and materials, including, but not limited to,
any company vehicle, any laptop computer and peripherals; any cell phone or
other portable computing device; any telephone calling cards; keys;
ServiceMaster identification card; any credit or fuel cards; and all tangible
written or graphic materials (and all copies) relating in any way to
ServiceMaster or its business, including, without limitations, documents,
manuals, customer lists and reports, as well as all data contained on computer
files, “thumb” drives, “cloud” services, or other data storage device, or home
or personal computers.  

6. Assistance.    You agree to provide information to ServiceMaster as requested
to help transition your job duties and to cooperate fully with ServiceMaster and
its counsel with respect to any claims, investigations, legal proceedings or
other matters relating to your employment or about which you have knowledge. 

7. Severability.  You and ServiceMaster agree that to the extent that any
portion of this Agreement may be held to be invalid or legally unenforceable,
the remaining portions will not be affected and will be given full force and
effect.

8. Dispute Resolution.  Any dispute or controversy between you and
ServiceMaster, whether arising out of or relating to this Agreement, the breach
of this Agreement, or otherwise, shall be subject to The ServiceMaster We Listen
Dispute Resolution Plan in effect on your Separation Date, which provides the
mandatory and exclusive remedy and procedure for disputes between you and
ServiceMaster.  Notwithstanding the foregoing, you agree that ServiceMaster may
seek a temporary restraining order and/or preliminary injunction in any court of
competent jurisdiction, without the posting of a bond, in order to preserve the
status quo or to enforce the covenants in this Agreement.

9. Notices. All notices required or permitted pursuant to this Agreement shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by confirmed electronic mail or
facsimile if sent during normal business hours of the recipient, and if not so
confirmed, then on the next business day, (c) five days after having been sent
by registered or



4

 

--------------------------------------------------------------------------------

 

certified mail, return receipt requested, postage prepaid, or (d) one day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. Such notice shall be addressed
as follows:

If to ServiceMaster:

ServiceMaster Global Holdings, Inc.
150 Peabody Place
Memphis, TN  38103-3270
Attn: General Counsel

 

 

If to you, at the most recent address listed in ServiceMaster’s human resources
information system.

10. Governing Law and Venue.  The interpretation, construction and performance
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Tennessee without regard to the principle
of conflicts of laws.  Subject to the dispute resolution provisions herein, any
judicial proceeding arising from and relating to this Agreement shall be brought
in courts having competent jurisdiction located in the State of Tennessee, which
shall be the exclusive forum for resolving such disputes.  Both parties consent
to the personal jurisdiction of such courts for the purposes of this
Agreement.  The parties shall stipulate in any proceeding that this Agreement is
considered for all purposes to have been executed and delivered in the State of
Tennessee.

11. Taxes.  Unless otherwise specified, all payments contemplated by this
Agreement shall be subject to applicable payroll taxes and other required
withholdings.  This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent.  Payments
provided herein are intended to be exempt from Section 409A of the Code to the
maximum extent possible under either the separation pay exemption pursuant to
Treasury regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury regulation §1.409A-1(b)(4), and for such purposes, each payment under
this Agreement shall constitute a “separately identified” amount within the
meaning of Treasury regulation §1.409A-2(b)(2).  In the event the terms of this
Agreement would subject you to taxes or penalties under Section 409A of the Code
(“409A Penalties”), you shall cooperate diligently with ServiceMaster to amend
the terms of this Agreement to avoid such 409A Penalties, to the extent
possible; provided, that in no event shall ServiceMaster be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement.  You understand that ServiceMaster has not provided any advice
regarding the tax liability resulting from this Agreement and you shall not rely
upon any representations or policies of ServiceMaster related to taxation.  You
are advised to seek the advice of your own personal tax advisor or counsel as to
the tax treatment of any payments contemplated by this Agreement.  The Company
specifically disclaims that it has responsibility for the proper calculation or
payment of any taxes which may be due other than for standard statutory
withholding.

12. Entire Agreement.  You and ServiceMaster agree that this Agreement
constitutes the complete understanding between you and ServiceMaster regarding
the matters herein and that no other promises or agreements, express or implied,
will be binding between you and ServiceMaster unless signed in writing by you
and ServiceMaster.  This Agreement fully supersedes and replaces any and all
prior agreements or understandings, if any, between you and ServiceMaster on any
matter that is



5

 

--------------------------------------------------------------------------------

 

addressed in this Agreement with the exception of
confidentiality/non-solicitation/non-compete issues except as stated herein.

13. OWBPA Notice.  Pursuant to the federal Older Workers Benefit Protection Act,
you are advised as follows:

§



This Agreement includes a waiver of claims of age discrimination under the
federal Age Discrimination in Employment Act;

§



You are advised to consult with your personal attorney before signing this
Agreement;

§



You have 21 days from your receipt of this Agreement to consider the Agreement
(the “Review Period”);

§



If your executed Agreement is not received by ServiceMaster within seven days
from the end of the Review Period, the Agreement and any promises offered on
behalf of Company contained therein will be null and void;

§



You have seven days after you sign this Agreement to revoke the Agreement.   If
you want to revoke this Agreement, you must deliver a written revocation to
ServiceMaster Global Holdings, Inc.; 150 Peabody Place, Memphis, TN  38103-3270;
Attn: General Counsel.

14. Effective Date.  This Agreement becomes effective on the 8th day after you
sign, provided you do not revoke the Agreement as provided above (for purposes
of clarity and the avoidance of doubt, the Company is not permitted to revoke
this Agreement).

YOU ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT CAREFULLY, UNDERSTAND ALL OF
ITS TERMS AND AGREE TO THOSE TERMS KNOWINGLY, FREELY, VOLUNTARILY, AND WITHOUT
DURESS.  YOU HAVE CONSULTED WITH YOUR PERSONAL ATTORNEY (OR HAVE HAD AN
OPPORTUNITY TO DO SO) REGARDING THE TERMS AND LEGAL EFFECT OF THIS AGREEMENT.

﻿

﻿

 

 

 

 

/s/ Nikhil M. Varty

 

/s/ John Corness

Nikhil M. Varty

 

John Corness

Chair of the Compensation Committee of the Board of Directors

﻿

 

ServiceMaster Global Holdings, Inc.

﻿

 

 

﻿

 

 

 

 

Date:

1/17/2020

 

Date:

1/17/2020

﻿

            

﻿

 

Exhibit A

Release of Claims

﻿

This Release of Claims (the “Release”) is entered into by you, Nikhil M. Varty,
on behalf of yourself, your heirs, executors, administrators, successors,
assigns and anyone else who may sue on your behalf (collectively, “you”) and
ServiceMaster Global Holdings, Inc., on behalf of itself, past and present
subsidiaries, parent companies, affiliated entities, predecessors, successors,
assigns, and their respective past and present officers, directors, employees,
insurers and agents (collectively, “Company” or “ServiceMaster”). 

1. Release.  In exchange for the consideration provided to you in that certain
Letter Agreement entered into between you and ServiceMaster as of January 21,
2020 (the “Letter Agreement”), you hereby release and forever discharge
ServiceMaster, its past and present parent entities, subsidiaries, divisions,
limited partnerships, affiliated corporations, successors and assigns,  as well
as their respective past and present directors, managers, officers, partners,
agents, employees, insurers, attorneys, servants, and each of them, separately
and collectively (“Releasees”), from any and all known and unknown claims,
charges, complaints, liens, demands, causes of action, obligations, damages and
liabilities, known or unknown, suspected or unsuspected, whether or not mature
or ripe (“Claims”), that you ever had and now have against any of the Releasees,
including, but not limited to, Claims arising out of or in any way related to
your employment with or separation from ServiceMaster.  This includes, but is
not limited to, Claims based on statutes, torts, contracts and common law,
Claims for discrimination, wrongful discharge, harassment, retaliation, and
unpaid wages, Claims arising under Title VII of the Civil Rights Act of 1964,
the Fair Labor Standards Act (“FLSA”), Family Medical Leave Act (“FMLA”), the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Worker Adjustment and Retraining Notification Act, the Employee Retirement
Income Security Act, and any applicable federal, state or local law or
regulation governing the employment relationship. You understand that this
Release includes a release of all known and unknown claims through the Effective
Date. 

15. Limitation of Release.  Nothing in this Agreement will prohibit you from
filing a charge of discrimination with the National Labor Relations Board, the
Equal Employment Opportunity Commission (“EEOC”) or an equivalent state civil
rights agency.  Further, nothing in this Release shall be construed to waive (i)
any right that is not subject to waiver by private agreement under federal,
state or local employment or other laws, such as claims for workers’
compensation or unemployment benefits , (ii) any claims related to the benefits
described in Section 1 of this Agreement or your rights to vested benefits under
any ServiceMaster plan, (iii) any claims related to your indemnification rights
or your rights to recover under any D&O policy, or (iv) any claims that may
arise after the Effective Date.

16. Covenant Not To Sue.  To the extent that any Claims covered by the scope of
the release herein are not subject to waiver by this Release under applicable
law (including, without limitation, any Claims arising under or related to FMLA,
FLSA, and any other local, state or federal statute governing employment and/or
the payment of wages and benefits), you hereby covenant and agree not to sue or
otherwise seek any remedy or other form of relief against any of the Releasees
relating to such Claims.

17. Representations. You represent that you (i) have been provided all benefits
due under the Family and Medical Leave Act and any applicable state or local
law; (ii) have received all wages due, including any overtime pay, bonus pay and
commissions; (iii) that you have received all meals and rest breaks to which you
were entitled under the Fair Labor Standards Act and any applicable state and
local law; and (iv) that you have not had any work-related accidents or injuries
that you have not previously reported in writing to ServiceMaster.

18. Severability.  You and ServiceMaster agree that to the extent that any
portion of this Release may be held to be invalid or legally unenforceable, the
remaining portions will not be affected and will be given full force and effect.

19. Dispute Resolution.  Any dispute or controversy between you and
ServiceMaster, whether arising out of or relating to this Release, the breach of
this Release, or otherwise, shall be subject to The ServiceMaster We Listen
Dispute Resolution Plan in effect on your Separation Date, which provides the
mandatory and exclusive remedy and procedure for disputes between you and
ServiceMaster.  Notwithstanding the foregoing, you agree that ServiceMaster may
seek a temporary restraining order and/or preliminary injunction in any court of
competent jurisdiction, without the posting of a bond, in order to preserve the
status quo or to enforce the covenants in this Release.

20. Notices. All notices required or permitted pursuant to this Release shall be
in writing and shall be deemed effectively given: (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed electronic mail or
facsimile if sent during normal business hours of the recipient, and if not so
confirmed, then on the next business day, (c) five days after having been sent
by registered or certified mail, return receipt requested, postage prepaid, or
(d) one day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. Such notice
shall be addressed as follows:

If to ServiceMaster:

ServiceMaster Global Holdings, Inc.
150 Peabody Place
Memphis, TN  38103-3270
Attn: General Counsel

 

 

If to you, at the most recent address listed in ServiceMaster’s human resources
information system.

21. Governing Law and Venue.  The interpretation, construction and performance
of this Release shall be governed by and construed and enforced in accordance
with the internal laws of the State of Tennessee without regard to the principle
of conflicts of laws.  Subject to the dispute resolution provisions herein, any
judicial proceeding arising from and relating to this Release shall be brought
in courts having competent jurisdiction located in the State of Tennessee, which
shall be the exclusive forum for resolving such disputes.  Both parties consent
to the personal jurisdiction of such courts for the purposes of this
Release.  The parties shall stipulate in any proceeding that this Release is
considered for all purposes to have been executed and delivered in the State of
Tennessee.  

22. OWBPA Notice.  Pursuant to the federal Older Workers Benefit Protection Act,
you are advised as follows:

§



This Release includes a waiver of claims of age discrimination under the federal
Age Discrimination in Employment Act;

§



You are advised to consult with your personal attorney before signing this
Release;

§



You have 21 days from your receipt of this Release to consider the Release (the
“Review Period”);

§



If your executed Release is not received by ServiceMaster within seven days from
the end of the Review Period, the Release and any promises offered on behalf of
Company contained in the Letter Agreement will be null and void;

§



You have seven days after you sign this Release to revoke the Release.   If you
want to revoke this Release, you must deliver a written revocation to
ServiceMaster Global Holdings, Inc.; 150 Peabody Place, Memphis, TN  38103-3270;
Attn: General Counsel.

23. Effective Date.  This Release becomes effective on the 8th day after you
sign, provided you do not revoke the Agreement as provided above (for purposes
of clarity and the avoidance of doubt, the Company is not permitted to revoke
this Agreement).

YOU ACKNOWLEDGE THAT YOU HAVE READ THIS RELEASE CAREFULLY, UNDERSTAND ALL OF ITS
TERMS AND AGREE TO THOSE TERMS KNOWINGLY, FREELY, VOLUNTARILY, AND WITHOUT
DURESS.  YOU HAVE CONSULTED WITH YOUR PERSONAL ATTORNEY (OR HAVE HAD AN
OPPORTUNITY TO DO SO) REGARDING THE TERMS AND LEGAL EFFECT OF THIS RELEASE.

﻿

﻿

 

 

 

/s/ Nikhil M. Varty

 

/s/ John Corness

Nikhil M. Varty

 

John Corness

Chair of the Compensation Committee of the Board of Directors

﻿

 

ServiceMaster Global Holdings, Inc.

﻿

 

 

﻿

 

 

Date:

1/17/2020

 

Date:

1/17/2020

﻿

            

﻿



6

 

 

 

 

 

--------------------------------------------------------------------------------